Citation Nr: 1824477	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from September 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Since the effective date of the award of service connection, the appellant's service-connected bilateral hearing loss has been productive of no worse than Level I hearing impairment in his right ear and no worse than Level I hearing impairment in his left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.385, 4.85, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, VA must inform claimants of the information and evidence they are expected to provide, as well as the information and evidence VA will seek to obtain on their behalf.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1).  VA is also required to advise a claimant of the information and evidence not of record that is necessary to substantiate their claim.  38 U.S.C. §§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate their claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty requires the Secretary to assist in obtaining relevant records that the claimant has adequately identified to the VA and to obtain a VA examination or opinion if it is necessary to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Neither the appellant nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

Concerning VA's duty to assist, the appellant underwent VA audiological examinations in February 2013 and May 2015.  Subsequently, in a February 2018 brief to the Board, the appellant's representative argued that the Board should remand this claim and order a new VA examination to determine the severity of the appellant's hearing loss disability solely because the most recent examination was conducted in May 2015.  Relying on Caffrey v. Brown, the appellant's representative argues that merely the passage of time since the appellant's last examination requires remand on the part of the Board.  6 Vet. App. 377, 381 (1994).  

However, in Caffrey, the U.S. Court of Appeals for Veterans Claims (Court), quoting 38 C.F.R. § 3.327(a), found that remand for a new reexamination was only necessary when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  6 Vet. App. at 381.  In this case, although the appellant and his representative have indicated their disagreement with the initial noncompensable rating for hearing loss, neither has asserted a worsening of the appellant's condition since his last VA examination in May 2015, nor have they asserted some failure on the part of the examiner in conducting the examination.  Therefore, the Board finds that remand for a reexamination is not necessary in this case.  Caffrey, at 381; 38 C.F.R. § 3.327.  

Neither the appellant, nor his representative, have raised any other issues with the duty to assist.  See Scott ,789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon a lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth in 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels, represented by Roman numerals, from Level I, for lower levels of hearing loss, through Level XI, for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VI A.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation when combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 4.85(e).  In cases where the impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. 3.383.  38 C.F.R. § 4.85(f).  

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the pure tone thresholds of the frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater.  The second is where the pure tone thresholds are 30 decibels or less at frequencies of 1000 Hz and below, and are 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that effects of his service connected bilateral hearing loss are more severe than have been rated.  He asserts that his decreased hearing acuity warrants a compensable rating.  

In relation to the appellant's claim, he underwent a VA audiology examination in February 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
65
65
LEFT
10
5
55
70
60

The average of the puretone thresholds was 48 in the right ear and 48 in the left ear.   Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI, these scores are translated as level I hearing in both ears.  Applying 38 C.F.R. § 4.85, Table VII, DC 6100, this equates to a noncompensable rating.  

The appellant underwent a second VA examination in May 2015.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
70
70
LEFT
10
5
60
65
65

The average of the puretone thresholds was 51 in the right ear and 49 in the left ear.   Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.

Applying 38 C.F.R. § 4.85, Table VI, these scores are translated as level I hearing in both ears.  Applying 38 C.F.R. § 4.85, Table VII, DC 6100, this equates to a noncompensable rating.  

In both cases, the examiners recorded that the appellant indicated that difficulty hearing things around him clearly was the extent of the functional impact of the bilateral hearing disability.  

The appellant's VA treatment records are largely absent of any complaints of hearing issues.  A note from March 2015 indicates that the appellant's hearing aids were in good working order and that his hearing has improved since he began using them.  

Critically, there is no probative audiological evidence of record to support a compensable rating for the appellant's bilateral hearing loss disability at any time from the date of service connection.  The preponderance of the evidence is against the appellant's claim for a higher initial rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.  

The Board in no way discounts the difficulties that the appellant experiences as a result of his service-connected bilateral hearing loss disability.  However, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology testing.  See Lendenmann, 3 Vet. App. 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the appellant's audiometry results.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  In fact, in a May 2016 statement, the appellant's representative argued that an extra-schedular evaluation would be appropriate.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peak, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria for hearing loss contemplate the appellant's bilateral hearing disability.  His hearing loss is manifested by decreased hearing acuity which makes it difficult to hear things around him clearly.  A comparison between the level of severity and symptomatology of the appellant's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology, including his difficulty hearing and understanding clearly, along with difficulty hearing other sounds around him.  

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.").  The Board further finds that other than difficulty hearing clearly or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.  

Because the rating criteria reasonably describe the appellant's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is adequate.  Therefore, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not demonstrate anything unique or unusual about the appellant's bilateral hearing loss that would render the schedular criteria inadequate.  


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


